EXHIBIT 99.1 FOR IMMEDIATE RELEASEPRESS RELEASE MAGAL RECEIVES A THREE YEAR MAINTENANCE CONTRACT FOR $7.8 MILLION YAHUD, Israel – Feb. 12th, 2013 Magal Security Systems, Ltd. (NASDAQ GM: MAGS) today announced that it has received a service order to maintain homeland security (HLS) infrastructure in Israel. The contract is valued at US$ 7.8 million, which covers three years of maintenance and support. Eitan Livneh, President and CEO of Magal S3, commented, “Long term maintenance agreements such as this, enable us to better plan our resources and improve efficiency. It also provides our customers with a high level of confidence that their systems will remain in top condition and working order throughout the life of the contract. This contract is a strong sign of confidence in our technical skills and abilities from a domestic customer.” About Magal S3 Magal S3 is a leading international provider of solutions and products for physical and cyber security, safety and site management. Over the past 42 years, Magal S3 has delivered tailor-made solutions and turnkey projects to hundreds of satisfied customers in over 80 countries in some of the world’s most demanding locations. Magal S3 offers comprehensive integrated solutions for critical sites, managed by Fortis4G our 4th generation cutting edge Physical Security Information Management system (PSIM). The solutions leverage our broadest portfolio of unique homegrown Perimeter Intrusion Detection Systems (PIDS), advanced outdoors CCTV / IVA technology andholistic Cyber Security solutions. For more information: Magal S3 Eitan Livneh, CEO Tel: + Assistant: Ms. Elisheva Almog E-mail: elishevaa@magal-s3.com www.magal-s3.com CCG Investor Relations Ehud Helft/Kenny Green Tel: (US) +1 Int’l dial: + E-mail: magal@ccgisrael.com
